UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6759



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KELVIN ANDRE SPOTTS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-98-47; CA-00-647)


Submitted:   October 18, 2005             Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se. Ray McVeigh Shepard,
Special Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kelvin Andre Spotts, a federal prisoner, seeks to appeal

the district court order denying his motion entitled “Motion for

Reconsideration      and/or      Redetermination      of    Findings      and

Recommendations made on June 9th, 2003, by Magistrate Judge Maurice

Taylor.”1    An appeal may not be taken from the final order in a 28

U.S.C. § 2255 (2000) proceeding unless a circuit justice or judge

issues a certificate of appealability.             28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating     that   reasonable    jurists     would   find    that   his

constitutional    claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Spotts has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.2


     1
      Spotts is referring to the Findings and Recommendation issued
by a Magistrate Judge on June 9, 2003, in which the magistrate
recommended denying Spotts’ § 2255 motion. That recommendation was
adopted by the district court.
     2
      We note that the district court recognized that Spotts’
                                                (continued...)

                                   - 2 -
           Additionally, we construe Spotts’ notice of appeal and

informal brief on appeal as an application to file a successive

§ 2255 motion.     See Winestock, 340 F.3d at 208.         In order to obtain

authorization to file a successive § 2255 motion, a prisoner must

assert claims based on either:         (1) a new rule of constitutional

law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence

sufficient to establish that no reasonable fact finder would have

found the movant guilty. 28 U.S.C. § 2244(b)(3)(C); § 2255 (2000).

Spotts’   claims    do    not   satisfy    either    of    these    conditions.

Therefore, we decline to grant Spotts authorization to file a

successive § 2255 motion.        We also deny Spotts’ motion to remand.

We   dispense   with     oral   argument   because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      DISMISSED




      2
      (...continued)
motion could be construed as a successive habeas motion. We find
such a construction appropriate because the motion directly
attacked Spotts’ sentence. See United States v. Winestock, 340
F.3d 200, 206-07 (4th Cir.), cert. denied, 540 U.S. 995 (2003).
Nonetheless, Spotts fails to establish the criteria for issuance of
a certificate of appealability. See Reid v. Angelone, 369 F.3d
363, 368-69 (4th Cir. 2004).

                                    - 3 -